Exhibit 10.45

RIVERBED TECHNOLOGY, INC. 2006 DIRECTOR OPTION PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following option to purchase shares of the Common
Stock of Riverbed Technology, Inc. (the “Company”):

 

Name of Optionee:

  «Name»

Total Number of Shares:

  ______

Type of Option:

  Nonstatutory Stock Option

Exercise Price per Share:

  $«PricePerShare»

Date of Grant:

  «DateGrant»

Vesting Schedule:

  This option becomes exercisable with respect to 1/48th of the Shares subject
to this option when you complete each month of continuous “Service” (as defined
in the Plan) after the Date of Grant.

Expiration Date:

  «ExpDate». This option expires earlier if your Service terminates earlier, as
described in the Stock Option Agreement.

You and the Company agree that this option is granted under and governed by the
terms and conditions of the 2006 Director Option Plan (the “Plan”) and of the
Stock Option Agreement, which is attached to and made a part of this document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

 

OPTIONEE:     RIVERBED TECHNOLOGY, INC.

 

    By:  

 

    Title:  

 

 



--------------------------------------------------------------------------------

RIVERBED TECHNOLOGY, INC. 2006 DIRECTOR OPTION PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This option is intended to be a nonstatutory stock option.
Vesting   

This option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant.

In addition, this option will become exercisable in full if the Company is
subject to a Change in Control before your Service terminates.

This option will in no event become exercisable for additional shares after your
Service has terminated for any reason.

Term    This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (It will expire earlier if your
Service terminates, as described below.)

Termination of

Service

   If your Service terminates for any reason, then this option will expire at
the close of business at Company headquarters on the date twelve months after
your termination date. The Company determines when your Service terminates for
this purpose.

Restrictions on

Exercise

   The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation. Notice of Exercise   

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered. The notice will be effective when the
Company receives it.

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment   

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

 

•     Your personal check, a cashier’s check or a money order.

 

2



--------------------------------------------------------------------------------

  

•     Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the option shares
issued to you.

  

•     Irrevocable directions to a securities broker approved by the Company to
sell all or part of your option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given by signing a special “Notice of Exercise”
form provided by the Company.

Withholding

Taxes and Stock

Withholding

   You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise. With the Company’s consent, these arrangements
may include withholding shares of Company stock that otherwise would be issued
to you when you exercise this option. The value of these shares, determined as
of the effective date of the option exercise, will be applied to the withholding
taxes.

Restrictions on

Resale

   You agree not to sell any option shares at a time when applicable laws,
Company policies or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.

Transfer of

Option

  

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

Retention Rights    Your option or this Agreement does not give you the right to
be retained by the Company or a subsidiary of the Company in any capacity. This
Agreement shall not in any way be construed or interpreted so as to affect
adversely or otherwise impair the right of the Company or the stockholders to
remove you from the Board of Directors at any time in accordance with the
provisions of applicable law.

 

3



--------------------------------------------------------------------------------

Stockholder

Rights

   You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
option, except as described in the Plan. Adjustments    In the event of a stock
split, a stock dividend or a similar change in Company stock, the number of
shares covered by this option and the exercise price per share may be adjusted
pursuant to the Plan. Applicable Law    This Agreement will be interpreted and
enforced under the laws of the State of Delaware (without regard to their
choice-of-law provisions).

The Plan and

Other Agreements

  

The text of the Plan is incorporated in this Agreement by reference. Capitalized
terms not otherwise defined in this Agreement shall be defined as set forth in
the Plan.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement between the parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE

TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

4